DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information disclosure submitted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding to claim 23, it does not fall within at least of the four categories of patent eligible subject matter because the under broadest reasonable interpretation (BRI) of the phrase “computer-readable medium…” is not directed to process, machine or manufacture, or composition of matter.  The claim is directed to a signal per se because the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.
Regarding to claims 24 and 25, they are rejected on the same rational as claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 14-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan,  et al. (US 9995789 B2, hereinafter Dewan), and further in view of  Sastry, et al. (US 20160180114 A1, hereinafter Sastry)
Regarding to claim 1, Dewan teaches a debugging system, comprising: a system-on-a-chip (SoC) including: a first debug control circuity;  ([Col 1, lines 45-47] systems, and computer program products that individually facilitate secure remote debugging of SoCs.);   (Fig. 1, discloses first debug circuitry 104)
a first debug interface connected to the first debug control circuitry; and ([Col 7, lines 54-57] wherein the microcontroller (first debug control circuitry)  is to use the network stack (first debug interface) and the remote debugger program to provide the information about the produced event to a device external to the SoC.)

a companion circuit including: a second debug control circuitry; a second debug interface connected to the second debug control circuitry;  and (See Fig.1, 116; [Col 3, lines 16-19] The firmware of the microcontroller 104 also executes remote debugging software 106, which includes an interface that allows a remote user to debug the SoC 102 by issuing commands) a communication port to connect with a remote host, wherein the second debug control circuitry is to: (see Fig.1 remote User Commands (116) ( i.e. Second debug control circuitry.))
receive a request to initiate a debugging session with the SoC from the remote host;  ([Col 3, lines 16-19] The firmware of the microcontroller 104 also executes remote debugging software 106, which includes an interface that allows a remote user to debug the SoC 102 by issuing commands) broadcast a debug control signal to the IP block in response to the authentication of the companion circuit;  and ([Col 3, lines 29-48] discloses the microcontroller (first debug control circuitry) communicating with IP blocks using "fabric" which is a hardware interconnect.)
Dewan doesn’t explicitly teach construct a debug handshake message and encrypt the debug handshake message to produce an encrypted debug handshake message;  transmit the encrypted debug handshake message to the SoC via the second debug interface and the first debug interface;   wherein the first debug control circuity is to: authenticate the companion circuit using the encrypted debug handshake message;  
Sastry from analogues endeavor teaches construct a debug handshake message and encrypt the debug handshake message to produce an encrypted debug handshake message;  
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Sastry into the teachings of  Dewan  to incorporate integrity and confidentiality of data in a SoC platform, as taught by Sastry [0010]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claims 12 and 23, they are rejected on the same rational as claim 1.

Regarding to claim 3, the combination of Dewan and Sastry teach the system of claim 1.  Dewan doesn’t explicitly teach , 
Sastry further teaches wherein the debug handshake message is encrypted using a symmetric encryption scheme.  ([0025]  discloses session key (symmetric encryption )  between an initiator component (e.g., component A 110 and a destination (e.g., responder) component.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Sastry into the teachings of  Dewan  to incorporate integrity and confidentiality of data in a SoC platform, as taught by Sastry [0010]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claims 14 and 24, they are rejected on same rational as claim  3.

Regarding to claim 4, The system of claim 3, Dewan doesn’t explicitly teach wherein the symmetric encryption scheme is advanced encryption standard (AES) encryption.  
Sastry teaches wherein the symmetric encryption scheme is advanced encryption standard (AES) encryption.  ([0016]  SoC designers may have a choice of four or five different Advanced Encryption Standard (AES) SoC component implementations.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Sastry into the teachings of  Dewan  to incorporate integrity and confidentiality of data in a SoC Sastry [0010]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim  15, it is rejected on same rational as claim  4.

Regarding to claim 5, the combination of Dewan and Sastry teach the system of claim 1.  Dewan doesn’t explicitly teach wherein the debug handshake command is encrypted using an asymmetric encryption scheme.   
Sastry teaches wherein the debug handshake command is encrypted using an asymmetric encryption scheme.   ([0022] public key operations (Rivest-Shamir-Adleman cryptosystem (RSA) (i.e. Asymmetric encryption)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Sastry into the teachings of  Dewan  to incorporate integrity and confidentiality of data in a SoC platform, as taught by Sastry [0010]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim  16, it is rejected on same rational as claim  5.
Regarding to claim 6, the combination of Dewan and Sastry teach the system of claim 1.  Dewan doesn’t explicitly teach   wherein to authenticate the companion circuit, the first debug control circuitry is configured to decrypt the debug handshake message and authenticate the 
Sastry further teaches wherein to authenticate the companion circuit, the first debug control circuitry is configured to decrypt the debug handshake message and authenticate the companion circuit based on whether the first debug control circuitry is able to decrypt the debug handshake message.  ([0019] an interconnect message header analyzer may be present in the security component 130, the security interconnect 160, or elsewhere in the interconnect endpoint 125 to read an interconnect message header and determine if it is an encrypted message and cause the security component 130 to decrypt or authenticate the message if it is an encrypted message)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Sastry into the teachings of  Dewan  to incorporate integrity and confidentiality of data in a SoC platform, as taught by Sastry [0010]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claims  17 and 25, they are rejected on same rational as claim  6.

Regarding to claim 7, the combination of Dewan and Sastry teach the system of claim 1.  Dewan teaches , wherein the debug handshake message includes a unique identifier of the companion circuit, and wherein the first debug control circuitry authenticates the companion 

Regarding to claim  18, it is rejected on same rational as claim  7.

Regarding to claim 8, the combination of Dewan and Sastry teach the system of claim 1.  Dewan teaches , wherein the IP blocks include a register.  ([Col 1, lines 65-67] Until an SoC has completely booted, the only way to debug the SoC is by using special equipment, such as JTAG equipment to access the Test Access Port (TAP) through the HAG registers of the SoC.)

Regarding to claim  19, it is rejected on same rational as claim  8.

Regarding to claim 9, the combination of Dewan and Sastry teach the system of claim 1.  Dewan teaches,  wherein the IP blocks include a test access port (TAP).  ([Col 1, lines 65-67] Until an SoC has completely booted, the only way to debug the SoC is by using special equipment, such as JTAG equipment to access the Test Access Port (TAP) through the HAG registers of the SoC.)

Regarding to claim  20,  it is rejected on same rational as claim  9.

Regarding to claim 10, the combination of Dewan and Sastry teach the system of claim 1.  Dewan teaches wherein the IP blocks include a crash log.  ([Col 2, lines 27-30] The microcontroller receives and records (log) events (e.g., exceptions, traps, faults (i.e. crash), etc.) from the main processor of the SoC via a hardware fabric that is internal to the SoC.)

Regarding to claim  21, it is rejected on same rational as claim  10.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan,  et al. (US 9995789 B2, hereinafter Dewan), and further in view of  Sastry, et al. (US 20160180114 A1, hereinafter Sastry), and further in view of Goel, et al. (US 20180149698 A1. hereinafter Goel)
Regarding to claim 2, the combination of Dewan and Sastry teach the system of claim 1. Dewan and Sastry don’t explicitly teach wherein the companion circuit is a functional safety circuit.
Goel from analogues endeavor teaches wherein the companion circuit is a functional safety circuit.  ([0050] In operation 360, the processor 110 performs a fault injection on the circuit 200 according to the fault list, in order to verify a functional safety of the circuit 200.)
Goel into the teachings of Dewan and Sastry  to test SoC for failures that may be introduced to the functional circuits. On condition that the failures exist in the functional circuits, the functions of the functional circuits may change. Thus, functional safety verification for SOC is very critical, , as taught by Goel [0002]. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim  to claim 13, it is rejected on same rational as claim  2.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan,  et al. (US 9995789 B2, hereinafter Dewan), and further in view of  Sastry, et al. (US 20160180114 A1, hereinafter Sastry, and further in view of Zhong, et al. (US 8799728 B2, hereinafter Zhong)

Regarding to claim 11, the combination of Dewan and Sastry teach the system of claim 1.   Dewan and Sastry do not explicitly teach wherein the IP blocks include an on-die logic analyzer. 
Zhong from analogues endeavor teaches wherein the IP blocks include an on-die logic analyzer.  ([Col 1, lines 59-61]   In various embodiments, an on-die-logic-analyzer (ODLA) may be provided as a debug solution for a semiconductor device such as a system-on-chip (SoC).)
Dewan into the teachings of Zhong toenable  a debugging engineer to obtain precise data flowing in and out of the processor, as taught by Zhong [Col 2, lines 3-4].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.

Regarding to claim  22, it is rejected on same rational as claim  11.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200348361-A1 –  Systems And Methods For Intellectual Property-Secured, Remote Debugging
Us-20190303268-A1 – Debug Controller Circuit. The Disclosure Generally Relates To Debugging And Trace Circuitry Of A System-On-Chip (Soc)
Us-20080148343-A1 – Debugging Security Mechanism For Soc Asic
Us-20080034334-A1 - Integrated Circuit Chip With Communication Means Enabling Remote Control Of Testing Means Of Ip Cores Of The Integrated Circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON AREGA whose telephone number is (571)272-0122. The examiner can normally be reached on Monday - Friday from 8:30 AM to 5:00 PM (EDT).
Lynn Feild, can be reached at telephone number (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SOLOMON AREGA/Examiner, Art Unit 4164      
                                                                                                                                                                                                                                                                                                                                            /SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431